Benjamin, J.
(dissenting). The Special Term found, on adequate proof, that the highest and best normal use of this property was as residential property; he valued it as such and then added on a 20% premium ‘1 for the specialized [i.e., nonconforming] use to which * * * [the owner] put his land ” [matter in brackets supplied].1 Regardless of Special Term’s phraseology and method, he in effect valued the property as if its highest and best use were as a nonconforming junkyard.
The procedure he used in arriving at that valuation was precisely that used by the Special Term in Matter of Port of N. Y. Auth. (Lincoln Tunnel) (1 A D 2d 801, mod. 2 N Y 2d 296); in that case, as in this one, the Special Term expressly ruled that he was not valuing the nonconforming use as a business but was, instead, merely adding a premium to the value of the land because of the nonconforming use2; in that case, as in this one, there was no proof as to the probable remaining life of the nonconforming use; and in that case the procedure used *418in arriving at the over-all valuation was approved by the Appellate Division and the Court of Appeals. And in this record there is adequate proof to support the basic valuation, the premium added on for the nonconforming use, and the over-all valuation.
If we were to assume arguendo that it was procedurally improper to value the land for residential use with a premium added on for the nonconforming use, the Special Term’s overall valuation ¿would nonetheless be supportable on this record. The county appraiser said the highest use was residential and he valued the land at about $17,000 an acre, cleared and filled, which on this record would be equivalent to a valuation of $25,500 an acre in the raw state; he added no premium for the nonconforming use. The claimants’ appraiser said the highest use was as a junkyard and he valued the land at about $87,000 an acre in the raw state. The record established that other industrial use of the land was not feasible. The Special Term adopted the county appraiser’s testimony of highest use and value, but then added on a 20% premium for the nonconforming use, thus arriving at a total valuation of about $20,400 an acre, cleared and filled, which would be equivalent to a total valuation of about $29,000 an acre in the raw state.
The Special Term’s valuation thus was based on substantial evidence and was within the limits of the different appraisals in the record. He saw the property, knew the area, and had long experience in this field. His total valuation seems fair and it can and should be affirmed even if his approach to that valuation were deemed incorrect (cf. Matter of City of New York [Coogan], 20 N Y 2d 618, 624; Sun Oil Co. v. State of New York, 24 A D 2d 834). In Sun Oil the court affirmed a total award which it found fair, even though the Special Term had used an incorrect method in valuing the property. In Googan (supra) there was widely divergent testimony as to highest use and value. Affirming the Special Term’s valuation of $3.50 a square foot, the Court of Appeals made these pertinent comments (pp. 624-625):
“ No witness testified to an opinion stating exactly this value. But there was a wide range of expert view as to value expressed in the record, related, in turn, to the further opinions of the witnesses as to what they thought would be the ‘ best use ’ of the land; and the $3.50 per square foot found by the Special Term * * * lies, well within the over-all range of this evidence. * * *
“ The conclusion of the Special Term 1 After extensive analysis of the problems presented ’ that the land had a value of *419‘ $3.50 per square foot overall ’ * * * [is] based on substantial evidence * * * and * * * [is] permissible on analysis of this record [matter in brackets supplied]. * * *
“ It is * * * a permissible factual evaluation in an area in which the Supreme Court, in its fact-finding role, is not bound rigidly to follow literally opinions expressed for its guidance * * * and where it can be seen that what has been found lies within the compass of relevant proof.”
For the foregoing reasons I vote to affirm the award made by the Special Term.
Martuscello and Brennan, JJ., concur with Hopkins, Acting P. J.; Benjamin, J., dissents in opinion in which Munder, J., concurs.
Final decree reversed, on the law, and proceeding remanded to the Special Term for further proof and a new determination in accordance with the opinion rendered herewith, with costs to abide the event.

. At another point he characterized the 20% premium as an award for “premature extinguishment” of the nonconforming use, but the difference between the two descriptions is merely one of phraseology, not substance; despite the seeming semantic difference, the premium in either case would be for the nonconforming use of the land.


. See pp. 605-607 of the record on appeal in that case.